DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 06/29/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 06/29/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  
Regarding claim 1, the examiner acknowledges that support for the amended claim limitation is found within FIG. 7 of the application. Furthermore, regarding the prior art reference of Jin, the applicant argues that Jin’s second connector 17 is different from the claimed connector. The examiner acknowledges that the second connector 17, as shown in FIG. 3, is separated from the second electrode 22. Therefore, the second connector cannot be integrally formed with the conductive member. Thus, Jin does not disclose “a second connector disposed to extend from and protrude from at least one side of the conductive member, and integrally formed with the conductive member as required by claim 1.
Regarding the prior art reference of Lee, the applicant argues that the first connector 140 cannot correspond to the claimed first connector. The examiner respectfully agrees. The examiner acknowledges that the first connector of Lee, as shown in FIG. 3, is inserted into the extension part 138 of the mounting groove part 135 included in the acoustic matching layer 130, therefore, the first connector 140 of Lee is not formed integrally with the matching layer. Furthermore, the examiner respectfully acknowledges that the first connector 140 of Lee includes a printed circuit board, thus Lee disclosed a structure in which a printed circuit board extends from the inside to the outside of the stacked structure of the acoustic matching layer 130 and the piezoelectric body 120. Therefore, Lee does not teach “a printed circuit board disposed outside a laminated structure including the piezoelectric layer, the matching layer, the conductive member and the backing layer, wherein all of the printed circuit board is disposed to be spaced apart from the laminated structure” or “wherein each of the first connector and the second connector is disposed between the laminated structure and the printed circuit board to space apart the printed circuit board from the laminate structure”. Thus, Lee does not cure the deficiencies of Jin.
Regarding the prior art reference of Aoki, the applicant argues that the wiring patterns 21A and 61 do not correspond to the first connector and the second connector of this application. The examiner respectfully agrees. The examiner acknowledges that the wiring pattern 61, as shown in FIG. 8, is disposed between the acoustic matching layers 41 and 42 and is provided on the printed circuit board 60. Therefore, the wiring pattern 61 forms a laminated structure together with the printed circuit board 60. Furthermore, as shown in FIG. 8, the wiring pattern 21A also forms a laminated structure together with the printed circuit board 20A. Thus, the wiring patterns 21A and 61 do not correspond to the first connector and the second connector as claimed. Therefore, Aoki does not teach “wherein all of the printed circuit board is disposed to be spaced apart from the laminated structure” or “wherein each of the first connector and the second connector is disposed between the laminated structure and the printed circuit board to space apart the printed circuit board from the laminated structure” and Aoki does not cure the deficiencies of Jin and Lee.
Regarding the prior art reference of Guo, the applicant argues that this reference does not cure the deficiencies of Jin, Lee and Aoki. The examiner respectfully agrees. The examiner acknowledges that the printed circuit board (PCB) 102, as shown in FIG. 1, is mounted on the side of the backing block and metal plates 120 and 121. Therefore, the PCB 120 is in direct contact with the stacked structure and is not separate (i.e. spaced apart) from the stacked structure. Additionally, Guo discloses that traces 104 and 105 are provided over the entire surface of the PCB and are disposed on opposite surfaces of each other and therefore when the PCB is mounted on the left side of the backing block 110, the trace 105 cannot be positioned between the backing block 110 and the PCB. Therefore, Guo does not disclose or suggest “wherein each of the first connector and the second connector is disposed between the laminated structure and the printed circuit board to space apart the printed circuit board from the laminated structure” as stated in amended claim 1. Furthermore, paragraph [0049] of Guo discloses that the conductive layer 125 is preferably electrically insulated from the metal plates 120, 121, for example by strips 130, 131 of non-conductive material” therefore, the traces 105 and 106 cannot be electrically connected to the matching layers 140 and 142 and the PCB cannot be electrically connected to the matching layers 140, 142. Thus, Guo does not disclose “wherein the printed circuit board is electrically connected to the matching layer by being coupled to the first connector, and is electrically connected to the conductive member by being coupled to the second connector, wherein each of the first connector and the second connector protrudes from a side surface of the laminated structure to the outside of the laminated structure, and passed through the printed circuit board vertically of is vertically attached to a portion of the outer surface of the printed circuit board” as stated in claim 1. 
Regarding the prior art reference of Matsumoto, the applicant argues that Matsumoto’s connector 10 is different from the first and second connectors of this application. The examiner respectfully agrees. The examiner acknowledges that Matsumoto discloses a connector for a printed circuit board, but does not suggest a coupling relationship between the printed circuit board provided in the ultrasonic probe and other structural features. Thus, the connector 10 of Matsumoto is different from the claimed first and second connectors formed between the laminate structure and the printed circuit board. Therefore, Matsumoto does not cure the deficiencies of Jin, Lee, Aoki and Guo.
The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to the limitation “wherein each of the first connector and the second connector is disposed between the laminated structure and the printed circuit board to space apart the printed circuit board from the laminate structure”. Therefore, the rejection of the claims under 35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include the limitation “wherein each of the first connector and the second connector is disposed between the laminated structure and the printed circuit board to space apart the printed circuit board from the laminate structure”. The examiner acknowledges that the prior art references of record, both alone and in combination, do not teach this limitation. Furthermore, the examiner conducted and updated search in which no prior art references were found to teach the newly added claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793